          Case 1:18-cv-02470-CJN Document 17 Filed 01/30/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

AMERICAN OVERSIGHT,                 )
                                    )
                        Plaintiff,  )                  Civil Action No. 18-2470 (APM)
                                    )
      v.                            )
                                    )
FEDERAL EMERGENCY                   )
MANAGEMENT AGENCY,                  )
                                    )
                        Defendant.  )
____________________________________)

                                STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

American Oversight and Defendant the Federal Emergency Management Agency (“FEMA”)

hereby stipulate to the voluntary dismissal of this action, each party to bear its own costs and

fees. Voluntary dismissal without a court order is appropriate “by filing . . . a stipulation of

dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). FEMA has

responded to Plaintiff’s Freedom of Information Act requests and timely responded to questions.

Plaintiff has no open questions regarding the records and responses received from FEMA.
         Case 1:18-cv-02470-CJN Document 17 Filed 01/30/20 Page 2 of 2



Dated: January 30, 2020

                                           Respectfully submitted,

 /s/ Katherine M. Anthony                  JESSIE K. LIU, D.C. Bar # 472845
 Katherine M. Anthony                      United States Attorney
 D.C. Bar No. 1630524
 (admitted pro hac vice)                   DANIEL F. VAN HORN, D.C. Bar # 924092
 Austin R. Evers                           Chief, Civil Division
 D.C. Bar No. 1006999
 John E. Bies                              By: /s/ Marsha W. Yee
 D.C. Bar No. 483730                       MARSHA W. YEE
 AMERICAN OVERSIGHT                        Assistant United States Attorney
 1030 15th Street NW, B255                 Civil Division
 Washington, DC 20005                      United States Attorney’s Office
 (202) 897-3918                            555 4th Street, N.W.
 katherine.anthony@americanoversight.org   Washington, D.C. 20530
 austin.evers@americanoversight.org        Telephone: (202) 252-2539
 john.bies@americanoversight.org           Email: Marsha.Yee@usdoj.gov

 Counsel for Plaintiff                     Counsel for Defendant




                                           2
